           Case 7:19-cv-10979-CS Document 34 Filed 05/29/20 Page 1 of 12



                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


 DEBORAH PAESANO and
 ANTHONY PAESANO,
                                            Plaintiffs,             Case No. 7:19-CV-10979-CS
                                                                 HON. CATHY SEIBEL, U.S.D.J.


                          v.

 ETHICON, INC., JOHNSON & JOHNSON, and
 JOHN DOES 1-20,
                               Defendants.


                           STIPULATED PROTECTIVE ORDER

I.    Scope of Order

      Disclosure and discovery in this proceeding may involve production of confidential,

      proprietary, and private information for which special protection from public disclosure

      and from any purpose other than prosecuting this litigation would be warranted.

      Accordingly, the parties hereby stipulate to and petition the Court to enter their Stipulated

      Protective Order ("Protective Order") in this matter.

II.   The Order

      A.       By stipulating to this Protective Order (the "Order"), the parties have agreed to be

               bound by its terms and to request its entry by the presiding district or magistrate

               judge.

               It is hereby ORDERED as follows:

B.    DISCOVERY PHASE

      1.       For purposes of this Order, the following definitions shall apply: (a) the term



                                                 1
     Case 7:19-cv-10979-CS Document 34 Filed 05/29/20 Page 2 of 12



         "document" shall have the full meaning ascribed to it by the Federal Rules of Civil

         Procedure ("Fed. R. Civ. P"); and (b) the term "producing party" shall be defined

         as any party or non-party who is required to produce or provide materials or

         testimony containing confidential information.

2.       A producing party may designate as "CONFIDENTIAL" any material the

         producing party believes in good faith constitutes or discloses information that

         qualifies for protection pursuant to Fed. R. Civ. P. 26(c), specifically information

         that is trade secret or other confidential research, development, or commercial

         information, and materials that are deemed confidential under Federal Drug

         Administration ("FDA") regulations and Health Insurance Portability and

         Accountability Act ("HIPAA") statutes and/or regulations.

3.       Confidential    information    may    be    further   designated    as   "HIGHLY

         CONFIDENTIAL-P" if a Defendant produces materials that it believes in good

         faith would, if disclosed, cause substantial economic harm to the competitive

         position of the entity from which the information was obtained because it is

         HIGHLY CONFIDENTIAL research and development material on a new

         product that has not been approved or cleared by the FDA or a similar regulatory

         body or reflects a party's price competitiveness in the market or marketing business

         strategies of a party concerning a current or new product. The plaintiff(s) will

         inform the producing party of its intent to disclose such information to any

         individual who is currently, or who at any time during the pendency of this litigation

         becomes, a consultant to a competitor of the producing party in the pelvic organ

         mesh business, or is a consultant to an entity actively investigating entering such



                                           2
     Case 7:19-cv-10979-CS Document 34 Filed 05/29/20 Page 3 of 12



         business, and plaintiff(s) will follow the procedures for disclosure of such materials

         to such individual as provided in Paragraph II.B.8. of this Protective Order.

4.       Challenges to Designations or Redacted Information: Any party may at any time

         challenge the redaction or the designation of information as CONFIDENTIAL

         or HIGHLY CONFIDENTIAL-P by providing written notice of its objection to

         the designating party, or, in the case of a deposition, either on the record at a

         deposition or in writing later. If, after a meet-and-confer process, the parties

         cannot reach agreement, either the designating party or challenging party may, on

         reasonable notice, apply for an appropriate ruling from the Court. The disputed

         material shall continue to be treated as designated, or redacted, until the Court

         orders otherwise. In any such application concerning a ruling on confidentiality

         or redacted information, the party claiming the designation of confidentiality or

         redaction has the burden of establishing that such confidential designation or

         redaction is proper.

5.       No person or party subject to this Order shall distribute, transmit, or otherwise

         divulge any material marked CONFIDENTIAL or HIGHLY CONFIDENTIAL-

         P, except in accordance with this Order. The parties recognize that material

         previously produced in another litigation may be produced in this litigation. Any

         material previously produced and marked CONFIDENTIAL, OR HIGHLY

         CONFIDENTIAL-P will be treated in accordance with the same terms as used in

         this Order, including the requirements of good faith contained in paragraphs B(2)

         and B(3) above. Any previously produced materials marked "HIGHLY

         CONFIDENTIAL" shall be treated as CONFIDENTIAL materials under the



                                           3
     Case 7:19-cv-10979-CS Document 34 Filed 05/29/20 Page 4 of 12



         terms of this Order.

6.       Use of Confidential Material Limited to this Action: Any document or other

         material which is marked CONFIDENTIAL or HIGHLY CONFIDENTIAL-P,

         or the contents thereof, may be used by a party, or a party's attorney, expert witness,

         consultant, or other person to whom disclosure is made, only for the purpose of this

         action. Nothing contained in this Order shall prevent the use of any document or

         the contents thereof, at any deposition taken in this action. If a party intends to use

         material that has been marked as HIGHLY CONFIDENTIAL-P at the deposition

         of an employee or former employee of a non-producing party in this litigation, then

         the party shall notify the producing party ten (10) days in advance of the deposition

         that it intends to use that category of material. If the parties cannot agree on

         parameters for usage of the material at the deposition, then the parties will seek the

         direction of the Court as to the utilization of that category of material in the

         deposition.

7.       Access to Confidential Material: If a party or attorney wishes to disclose any

         document or other material which is marked CONFIDENTIAL or HIGHLY

         CONFIDENTIAL-P, or the contents thereof, to any person actively, or retained

         to, work on this action (e.g., expert witness, paralegal, associate, consultant), the

         person making the disclosure shall do the following:

         (a)    Provide a copy of this Order to the person to whom disclosure is made;

         (b)    Inform the person to whom disclosure is made that s/he is bound by this

                Order;

         (c)    Require the person to whom disclosure is made to sign an acknowledgment



                                           4
     Case 7:19-cv-10979-CS Document 34 Filed 05/29/20 Page 5 of 12



                and receipt of this Order;

         (d)    Instruct the person to whom disclosure is made to return or, in the

                alternative and with permission of the producing party, at the

                conclusion of the case to destroy any document or other material

                which is marked CONFIDENTIAL or HIGHLY CONFIDENTIAL-

                P, including notes or memoranda made from CONFIDENTIAL or

                HIGHLY CONFIDENTIAL-P material;

         (e)    Maintain a list of persons to whom disclosure was made and the

                CONFIDENTIAL or HIGHLY CONFIDENTIAL-P materials which

                were disclosed to that person;

         (f)    At the conclusion of this action, gather the CONFIDENTIAL or

                HIGHLY CONFIDENTIAL-P materials, copies thereof, and related

                notes and memoranda, and return them to the party or attorney who

                originally disclosed them, or destroy them, providing a certificate of

                compliance with the terms of this Protective Order; and

8.       Disclosure Requirements for HIGHLY CONFIDENTIAL-P information to

         Competitor Related Consultants: Prior to disclosure, plaintiff(s) will inform the

         producing party of its intent to disclose HIGHLY CONFIDENTIAL-P material

         to anyone who is currently, or who at any time during the pendency of this litigation

         becomes, a consultant to a competitor (as such individuals are defined in Paragraph

         II.B.3 above) in the manner set forth below:

         (a)    Give at least ten (10) days notice in writing to counsel for the party who

                designated such information as HIGHLY CONFIDENTIAL-P of the



                                             5
     Case 7:19-cv-10979-CS Document 34 Filed 05/29/20 Page 6 of 12



                intent to so disclose that information, although the disclosing party is not

                required to identify the intended recipient of such materials.

         (b)    Within ten (10) days thereafter, counsel for the parties shall attempt to

                resolve any disputes between them regarding the production of the

                HIGHLY CONFIDENTIAL-P material to the intended individuals.

         (c)    If the parties are unable to resolve any dispute regarding such production,

                within an additional seven (7) days, the party who designated the

                information in question as HIGHLY CONFIDENTIAL-P shall file a

                motion objecting to the proposed disclosure. In making such motion, it shall

                be the producing party's burden to demonstrate good cause for preventing

                the disclosure.

         (d)    If the Court permits disclosure of the material designated as HIGHLY

                CONFIDENTIAL-P at issue, the information remains designated as

                HIGHLY CONFIDENTIAL-P and the individual receiving such

                information shall be bound by the requirements of Paragraph II.B.7.

9.       Redaction of Confidential Material: The parties recognize that certain FDA, other

         governmental agencies, and certain federal statutes require redaction of certain

         information prior to production of certain information by Defendants and that

         Defendants will comply with those requirements and redact such information as

         directed. Any party challenging information that has been redacted may do so in

         accordance with Paragraph II.B.4 of this Protective Order, or otherwise in

         accordance with the Federal Rules of Civil Procedure.

10.      Use of Confidential Material at Depositions: All transcripts and exhibits shall be



                                          6
  Case 7:19-cv-10979-CS Document 34 Filed 05/29/20 Page 7 of 12



      treated as if designated CONFIDENTIAL for a period of thirty (30) days after the

      transcript is available from the court reporter. Counsel for any party may designate

      during the deposition or during the thirty day period after the transcript is available

      from the court reporter any portion of the transcript as CONFIDENTIAL or

      HIGHLY CONFIDENTIAL-P by denominating by page and line, and by

      designating any exhibits, that are to be considered CONFIDENTIAL or HIGHLY

      CONFIDENTIAL-P pursuant to the criteria set forth in this Order. Such

      designation shall be communicated to all parties. Transcript portions and exhibits

      designated in accordance with this paragraph shall be disclosed only in accordance

      with this Order. A party may challenge the CONFIDENTIAL or HIGHLY

      CONFIDENTIAL-P designation or portions thereof in accordance with the

      provisions of Paragraph II.B.4 above.

11.   Inadvertent Failure to Properly Designate Confidential Material: Inadvertent

      production of any document or information without a designation of

      CONFIDENTIAL or HIGHLY CONFIDENTIAL-P will not be deemed to

      waive a party's claim to its confidential nature or estop said party from designating

      said   document     or    information    as    CONFIDENTIAL           or    HIGHLY

      CONFIDENTIAL-P at a later date. Disclosure of said document or information

      by another party prior to such later designation shall not be deemed a violation of

      the provisions of this Order.

12.   Inadvertent Disclosure of Privileged Documents. "Clawback" Procedure:

      Inadvertent production of documents or electronically stored information ("ESI")

      (collectively "Inadvertently Produced Documents") subject to work-product or



                                        7
Case 7:19-cv-10979-CS Document 34 Filed 05/29/20 Page 8 of 12



    attorney-client privilege, or other legal privilege protecting information from

    discovery, shall not constitute a waiver of the privilege, provided that the producing

    party shall notify the receiving party in writing as set forth herein. In the event that

    a party inadvertently produces documents or ESI subject to a claim of privilege, the

    producing party shall, within ten (10) days of the discovery of the inadvertent

    disclosure, notify the other party in writing of the inadvertent disclosure. The

    producing party may, in the notice, request a "clawback" of the inadvertently

    disclosed material. The party receiving such clawback notice shall immediately and

    diligently act to retrieve the Inadvertently Produced Documents, and all copies,

    including any loaded to databases, and return them to the producing party or destroy

    them as agreed between the parties. All notes or other work product of the receiving

    party reflecting the contents of such materials shall be destroyed and not used.


    If the receiving party elects to file a motion as set forth below, the receiving party,

    subject to the requirements below, may retain possession of the Inadvertently

    Produced Documents as well as any notes or other work product of the receiving

    party reflecting the contents of such materials pending the resolution by the Court

    of the motion below, but shall segregate and not use them pending resolution of the

    motion. If the receiving party's motion is denied, the receiving party shall promptly

    comply with the immediately preceding provisions of this paragraph. No use shall

    be made of such Inadvertently Produced Documents during depositions or at trial,

    nor shall they be disclosed to anyone who was not given access to them prior to the

    request to return or destroy them unless otherwise ordered by the Court. The party

    receiving such Inadvertently Produced Documents may, after receipt of the


                                       8
          Case 7:19-cv-10979-CS Document 34 Filed 05/29/20 Page 9 of 12



              producing party's notice of inadvertent production, move the Court to dispute the

              claim of privilege.

     14.      Pursuant to Federal Rule of Evidence ("Fed. R. Evid.") 502, there is no waiver of

              privilege or work product protection in this matter or any other matter in any other

              jurisdiction for any document clawed-back under this clause, or for the subject

              matter of any such document, whether the privileged document was inadvertently

              provided following review or as part of a "Quick Peek" production. In the event

              that any party receives information produced in discovery from any other party that

              reasonably appears to be Inadvertently Produced Documents, the receiving party

              shall promptly notify the producing party in writing of the apparent inadvertent

              production.

C.   POST DISCOVERY PHASE

     1.       If any party or attorney wishes to file, or use as an exhibit or as testimonial evidence

              at a hearing or trial, any CONFIDENTIAL or HIGHLY CONFIDENTIAL-P

              material, such party must provide reasonable notice to the producing party of the

              intended use of such information. The parties shall then attempt to resolve the matter

              of continued confidentiality by either (a) removing the CONFIDENTIAL or

              HIGHLY CONFIDENTIAL-P marking, (b) creating a mutually acceptable

              redacted version that suffices for purposes of the case, or (c) conferring about

              methods to avoid or limit public disclosure of such information during testimony.

              If an amicable resolution proves unsuccessful, the parties may present the issue to

              the Court for resolution. The proponent of continued confidentiality will have the

              burden of persuasion that the document or material should be withheld from the



                                                 9
 Case 7:19-cv-10979-CS Document 34 Filed 05/29/20 Page 10 of 12



     public record in accordance with the rules governing the United States District

     Court, Southern District of New York, its Local Civil rules and controlling

     precedent.

2.   Survival of Protective Order: Throughout and after the conclusion of this litigation,

     including any appeals, the restrictions on communication and disclosure provided

     for herein shall continue to be binding upon the parties and all other persons to

     whom CONFIDENTIAL and HIGHLY CONFIDENTIAL-P material has been

     communicated or disclosed pursuant to the provisions of this Order or any other

     order of the Court.

3.   Return or Destruction of Confidential Material Upon Termination of Litigation:

     Within sixty (60) days after the final termination of this action, each party, upon

     request of the other party, shall either return to the producing party, or destroy, all

     CONFIDENTIAL and HIGHLY CONFIDENTIAL-P material designated by

     any other party (including any such material disclosed to third persons), except for

     any attorneys' work-product for the party returning the material, and shall provide

     confirmation in writing to opposing counsel if such materials are destroyed.

4.   Modification of this Order: Nothing in this Order shall prevent any other party

     from seeking amendments broadening or restricting the rights of access to or the

     use of CONFIDENTIAL and/or HIGHLY CONFIDENTIAL-P material or

     otherwise modifying this Order; and this Order may be amended without leave of

     the Court by the agreement of the undersigned attorneys for the parties in the form

     of a Stipulation that shall be filed in this case.




                                        10
Case 7:19-cv-10979-CS Document 34 Filed 05/29/20 Page 11 of 12




                                                      XX

                                                           5/29/30


                                                      XX
          Case 7:19-cv-10979-CS Document 34 Filed 05/29/20 Page 12 of 12



                                   EXHIBIT A
                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 DEBORAH PAESANO and
 ANTHONY PAESANO,
                                            Plaintiffs,             Case No. 7:19-CV-10979-CS
                                                                 HON. CATHY SEIBEL, U.S.D.J.


                           v.

 ETHICON, INC., JOHNSON & JOHNSON, and
 JOHN DOES 1-20,
                               Defendants.


                 AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

         I have read and understand the Protective Order entered in Deborah Paesano and Anthony

Paesano v. Ethicon, Inc., et al., Case Action No. 7:19-cv-10979-CS (S.D.N.Y.) and I agree to be

bound by its terms. Specifically, and without limitation upon such terms, I agree not to use or

disclose any Confidential Information made available to me other than in accordance with this

Protective Order.

         I hereby agree to submit to the jurisdiction of the United States District Court for the

Southern District of New York for enforcement of the undertaking I have made herein.


Dated:
                                                     Signed Name



                                                     Printed Name




                                                12
